Citation Nr: 1021169	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  09-40 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to March 
1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
CITY, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2010.  A transcript 
of the hearing is associated with the claims file.  During 
the hearing, he submitted additional evidence with a waiver 
of initial RO consideration.  See 38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  The record includes credible lay evidence for the 
Veteran's claimed in-service stressors of exposure to dead 
bodies.

3.  The Veteran has a diagnosis of PTSD, at least in part 
predicated on the in-service stressor.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, PTSD was 
incurred in military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the appellant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

Given the disposition reached in this case, the Board finds 
that VA has met its duty to assist the Veteran in the 
development of the claim on appeal under VCAA.

Analysis

The first requirement for service connection for PTSD is 
medical evidence of a current diagnosis of PTSD.  38 C.F.R. § 
3.304(f).  In this case, VA treatment records show a current 
diagnosis of PTSD.  Therefore, the first requirement of 
service connection for PTSD is satisfied.

The second requirement for service connection for PTSD is a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor.  Id.  The Veteran is 
claiming PTSD due to his exposure to dead bodies as an air 
cargo specialist in Okinawa and South Carolina.  In August 
2009, a VA doctor reviewed the Veteran's psychiatric records 
and opined that the Veteran suffered from PTSD as a result of 
his experience seeing and handling dead bodies as a warehouse 
cargo specialist in the Air Force.  Thus, the second 
requirement of service connection for PTSD is satisfied.

The third and final requirement for service connection for 
PTSD is credible supporting evidence that the claimed in-
service stressor occurred.  Id.  The record does not 
indicate, and the Veteran is not claiming, a stressor related 
to combat.  Cf. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
As such, the Veteran's lay testimony alone will not be 
sufficient to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, in 
these situations, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
his testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
In this case, the Veteran is claiming PTSD due to his 
exposure to dead bodies as an air cargo specialist in Okinawa 
and South Carolina.  VA requested verification of the 
Veteran's alleged stressor through the U.S. Armed Services 
Center for Unit Records Research (CURR).  The response states 
that the Veteran's airlift wing provided support for the U.S. 
force in the Pacific and Southwest Asia areas and that 
Charleston Air Force Base operated as an Aerial Port of 
Embarkation/Imbarkation for passengers and cargo.  The exact 
nature of the cargo was unknown.  Thus, the objective 
military records neither confirm nor refute the Veteran's lay 
testimony.  The Board notes the Veteran's military 
occupational specialty of air cargo specialist and finds that 
loading and unloading cargo is consistent with the 
circumstances of his service.  While not refuting the 
Veteran's statements, the objective evidence has not 
confirmed his stressor either.

The Veteran's representative has argued that the rules 
applicable to stressors based on personal assault, which 
allow for evidence of behavior changes as credible evidence 
of the occurrence of a stressor, should apply here.  See 
38 C.F.R. § 3.304(f)(3).  While the Board does not wish to 
expand those provisions devised specifically for personal 
assault cases, this type of evidence is probative to the case 
at hand and should be weighed along with the objective 
evidence in order to arrive at an equitable and just 
decision.  See 38 C.F.R. § 4.6.  The Veteran's service 
records indicate that he was stationed in Okinawa beginning 
in April 1969.  The Veteran's service records also indicate 
that he was separated from service due to "an emotionally 
unstable personality which is chronic and severe in nature."  
See February 1971 Request for Separation Memorandum.  His 
January 1971 separation examination noted a recent 20 pound 
weight gain and further elaborated on the Veteran's mental 
health condition, noting his "trouble sleeping, nightmares, 
worry, loss of memory and nervous trouble."  This is in 
stark contrast to his previous service records (from August 
1969 to June 1970) that praise him as emotionally stable, 
conscientious, dependable, willing to help others, 
respectful, and responsible.  Similarly, the Veteran's 
brother submitted a letter describing the change he observed 
in the Veteran once he separated from the military.  Finally, 
the Board notes the VA doctor's opinion that 
"retrospectively looking up all his treatment and looking up 
what is going on with this patient... the patient all along has 
suffered from a chronic persistent PTSD and depression."  
While such an opinion is insufficient on its own to verify 
the occurrence of the claimed in-service stressor, it is 
probative and may be weighed along with the other evidence of 
record that suggests the unrecorded contents of the cargo the 
Veteran handled were human remains.   Based on the above, the 
Board finds that the weight of the lay evidence shows a 
behavioral change that supports a finding that some of the 
cargo handled by the Veteran included the remains of deceased 
service personnel.

Accordingly, service connection for PTSD is warranted.  In 
reaching this conclusion, the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been 
appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


